Exhibit 99.1 Washington Mutual, Inc. (NYSE: WM) April 15, WaMu Closes $7 Billion Equity Issuance Strengthening Capital Position WaMu Reports First Quarter Net Loss Per Share of $1.40 Reflecting Elevated Loan Loss Provisioning but Stable Revenues Declares Cash Dividend of $0.01 On Apr. 14, WaMu closed the previously announced $7 billion capital issuance to TPG Capital and to other investors, including many of WaMu’s top institutional shareholders. With the proceeds of the offering, the company’s capital ratios are expected to remain well above its targeted levels while it absorbs elevated credit costs in its loan portfolios in 2008 and 2009. At the same time, the company will continue to grow its leading, national banking franchise. “The completion of this offering demonstrates the confidence these major investors have expressed in WaMu’s underlying value and its growth potential,” said WaMu Chairman and Chief Executive Officer Kerry Killinger. “This substantial new capital will position us for a return to profitability as elevated credit costs subside. With the support of these investors, we have every confidence in our ability to deal with today’s market conditions and restore shareholder value.” WaMu today announced a first quarter 2008 net loss of $1.14 billion, or $1.40 per diluted share, compared with the fourth quarter net loss of $1.87 billion, or $2.19 per diluted share, and net income of $784 million, or $0.86 per diluted share, during the first quarter of 2007. The quarter’s financial results reflect a higher level of provisioning as steep declines in home values led to further deterioration in mortgage credit markets. “By issuing $7 billion of additional capital, we have taken decisive actions to withstand this period of unprecedented credit losses, while maintaining strong liquidity,” said Killinger. “We also recently announced plans to further advance our retail-focused strategy by: - Investing in and growing our retail banking stores and call center production; - Closing all of our remaining freestanding home loan offices; and - Exiting wholesale lending – our broker channel.” Killinger added that the Retail Bank, Card Services and Commercial businesses again delivered steady performance. During the quarter, retail deposits grew $8.1 billion to $151.7 billion and 256,069 net new checking accounts were opened – a good start to reaching our goal of adding more than a million net new checking accounts this year. FIRST QUARTER FINANCIAL
